Name: Commission Implementing Regulation (EU) NoÃ 686/2013 of 16Ã July 2013 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Oignon doux des CÃ ©vennes (PDO))
 Type: Implementing Regulation
 Subject Matter: consumption;  plant product;  regions of EU Member States;  Europe;  marketing
 Date Published: nan

 19.7.2013 EN Official Journal of the European Union L 196/4 COMMISSION IMPLEMENTING REGULATION (EU) No 686/2013 of 16 July 2013 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Oignon doux des CÃ ©vennes (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 53(2) thereof, Whereas: (1) By virtue of the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Frances application for the approval of amendments to the specification for the protected designation of origin Oignon doux des CÃ ©vennes registered under Commission Regulation (EC) No 723/2008 (2). (2) The purpose of the application is to amend the specification by giving more detailed information on the product description, the geographical area, the proof of origin, the method of production, labelling, national requirements, packaging and the contact details of the applicant group. (3) The Commission has examined the amendments in question and decided that they are justified. Since the amendments are minor within the meaning of the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012, the Commission may approve them without following the procedure set out in Articles 50 to 52 of the Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Oignon doux des CÃ ©vennes is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the consolidated single document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 198, 26.7.2008, p. 28. ANNEX I The following amendments to the specification for the protected designation of origin Oignon doux des CÃ ©vennes have been approved:  Description of product Deletion of the reference to the large size of the bulb, which was not included in national legislation defining the registered designation of origin in 2003: the specification for the designation does not lay down specific provisions on the sizes of the onions. National legislation defining the registered designation of origin in 2003 did not provide for any specific provisions on the size of the onions. The reference to the words large bulb was a description of the varietal type of the registered designation of origin (see Article 4 of the Decree of 14 October 2003) and not of the onion. Therefore there were no provisions on limiting the sizes authorised for the registered designation of origin. The description of the registered designation of origin concerns other visual criteria, which are also used in connection with the organoleptic tests carried out on the onions: the colour, shape and shininess of the bulb, the finesse and transparency of the tunics. Furthermore, as highlighted under the heading Link with the geographical area, the on-farm selection used to obtain plant materials adapted to the environment was carried out on the basis of other selection criteria: the keeping quality, a growth cycle adapted to local conditions and the taste of the onion. Bulb size is not a characteristic of the registered designation of origin.  Geographical area Addition of the procedure for identifying parcels provided for in national legislation on the designation.  Evidence that the product originates in the geographical area The heading has been supplemented by provisions on the monitoring and guarantee of the origin and traceability of the designation. These provisions were amended following the reform of the control system for French registered designations of origin.  Method of production Amendments related to the inclusion in the specification of provisions provided for in national legislation defining the designation. Seeds: introduction of provisions on the use of the seeds produced on the holdings provided for in national legislation defining the registered designation of origin. Fertilisation: introduction of provisions on nitrogen supplies (maximum limit of 100 units of nitrogen per hectare and division into supplies of a maximum of 50 units) provided for in national legislation defining the registered designation of origin. Harvesting: the conditions for triggering harvesting are laid down: harvesting is triggered when 50 % of the plant tops have fallen. Yield: a definition of crop parcel is introduced.  Labelling Addition of a code for packaging plants that covers batches entered on the same day. The purpose of the proposed amendment is to supplement the numbering of packaged batches. Only for packages of less than 5 kg, it is possible to replace the identification number containing the identification of the producer and the identification of the parcel with an identification number covering a group of batches entered on the same day. In practice, mesh bags of onions weighing less than 5 kg often consist of onions from different producers. This means that the packaging station must carry out a specific identification of these batches. However, this amendment does not endanger traceability in the sector, because the recording of new batches and of the corresponding numbers makes it possible to guarantee traceability (inwards and outwards registers as referred to in point IV.1 of the specification). Addition of a requirement to affix the European Union PDO symbol and the words protected designation of origin or PDO instead of the national terms.  National requirements The national requirements are supplemented by a table on the main points to be verified and their evaluation method, as provided for in French national legislation.  Other Provisions on packaging are introduced (transport provisions), and the maximum weight of the boxes has been amended from 10 to 12 kg. Oignon doux des CÃ ©vennes have fragile and delicate tunics and practice has shown that a maximum capacity of 10 kg is not ideal for the smallest onions. It was found that it is impossible to fill up the boxes correctly (i.e. totally) with small onions owing to the standard format of the boxes and the maximum weight limit of 10 kg. Consequently the onions do not remain in place and are more vulnerable to sudden movements and deterioration. By increasing the maximum weight of the boxes to 12 kg it will be possible to fill them up more evenly, so that Oignon doux des CÃ ©vennes remain in place better. The purpose of this amendment is therefore to prevent sudden movements and the risk of deterioration when the product is handled a number of times. The contact details of the applicant group have been updated. ANNEX II CONSOLIDATED SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) OIGNON DOUX DES CÃ VENNES EC No: FR-PDO-0105-0314-17.10.2011 PGI ( ) PDO ( X ) 1. Name Oignon doux des CÃ ©vennes 2. Member State or Third Country France 3. Description of agricultural product or foodstuff 3.1. Type of product Class 1.6. Fruit, vegetables and cereals, fresh or processed 3.2. Description of the product to which the name in point 1 applies Oignon doux des CÃ ©vennes is a storage onion cultivated on terraces. It is pearly white to coppery in colour, with a roundish to elongated bulb, a shiny appearance and fine and translucent tunics. The scales are thick with a white, moderately firm and juicy flesh. The dry matter content is less than 10 %. Eaten raw, the flesh is crunchy but not sharp or bitter and has a fine, balanced flavour. Eaten cooked, it keeps its shine and becomes translucent, unctuous, juicy and sugary in taste, with no bitterness and a roasted, chestnut flavour. Onions packaged after 15 May of the year following the year of harvest may not bear the protected designation of origin Oignon doux des CÃ ©vennes. The onions must be marketed in the original packaging used exclusively for the designation. Marketing may not begin before 1 August of the year of harvest. 3.3. Raw materials (for processed products only)  3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the defined geographical area The onions must be sown and produced in the geographical area. 3.6. Specific rules concerning slicing, grating, packaging, etc. Packaging takes place in the geographical area defined in point 4 of this single document. It is carried out in packaging plants identified by the group. The method used to close the package must be such that the package cannot be closed again once it has been opened. The onions are packaged in boxes and plastic film with a maximum capacity of 12 kg or in mesh bags with a maximum capacity of 5 kg. Packaging must be done in the prescribed geographical area to maintain quality. The onions are packaged by the producer or are delivered to a packaging plant. Packaging within the prescribed area prevents excessive handling. This in turn preserves the onions characteristics, in particular their fine, translucent and very fragile tunics, and does not alter the product. Lastly, organoleptic and analytical testing, which ensures that the onions comply with the organoleptic profile, is done by sampling packaged batches. 3.7. Specific rules concerning labelling Each package of onions to be granted the designation bears a label indicating at least the following:  the name of the protected designation of origin Oignon doux des CÃ ©vennes written in a font at least as large as the largest font used on the label,  AOP and/or appellation dorigine protÃ ©gÃ ©e, which must appear immediately before or after the name of the designation with no text in between,  the European Union PDO logo,  the name of the packager,  the date of packaging,  a specific identification number. The identification number corresponds to the producer code followed by the parcel code. For packages of a maximum of 5 kg it may be replaced by a code covering batches entered on the same day. 4. Concise definition of the geographical area The production area of the PDO Oignon doux des CÃ ©vennes extends over the territories of the following 32 municipalities of the Department of Gard: Arphy; Arre; Arrigas; Aulas; Aumessas; AvÃ ¨ze; Bez-et-Esparon; BrÃ ©au-et-Salagosse; Colognac; Cros; Lasalle; Mandagout; Mars; MoliÃ ¨res-Cavaillac; Monoblet; Notre-Dame-de-la-RouviÃ ¨re; Pommiers; Roquedur; Saint-AndrÃ ©-de-Majencoules; Saint-AndrÃ ©-de-Valborgne; Saint-Bonnet-de-Salendrinque; Saint-Bresson; Sainte-Croix-de-Caderle; Saint-Julien-de-la-Nef; Saint-Laurent-le-Minier; Saint-Martial; Saint-Roman-de-CodiÃ ¨res; Soudorgues; SumÃ ¨ne; Vabres; Valleraugue; Vigan (le). 5. Link with the geographical area 5.1. Specificity of the geographical area The geographical area of the PDO Oignon doux des CÃ ©vennes extends principally over granitic and schistose rocks on the southeast edge of the Massif Central and, in particular, along the slopes of the massif de lAigoual (1 565 m). The climate, which is Mediterranean, is characterised by summer drought and large amounts of rainfall in the autumn and to a lesser extent in the spring, the average being 1 500 mm. Temperatures also fluctuate greatly. There is plenty of sunshine in the summer, while the weather is rather cold from autumn to spring, with occasional snowfall. The average annual temperature is 12-13 °C. The hilly topography of CÃ ©vennes consists of ridges, the serres, that alternate with deep and narrow valleys that are oriented towards the northwest/southeast, the valats. The slope effect on these steep slopes leads to marked climatic contrasts, and the strong equinox rains accentuate erosion, sometimes causing devastating floods. In order to manage this topography, CÃ ©vennes farmers have transformed the slopes into terraces by identifying slightly deeper silted-up land and by building over large areas walls made of dry stones, a typical feature of the CÃ ©vennes landscape. 5.2. Specificity of the product The organoleptic qualities of Oignon doux des CÃ ©vennes has earned it a regional as well as a national reputation: the onion is characterised by great sweetness without any bitterness or sharpness, and a juiciness that gives it a very pleasant texture in the mouth, whether raw or cooked. Furthermore, it is visually recognisable and appreciated owing to its roundish to elongated bulb, its shininess, its pearly white, sometimes coppery, colour and its fine and translucent skins. Its low dry matter content (less than 10 %) does not prevent it from keeping well until the end of winter. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) Cultivated on the southern slopes of the Massif Central, Oignon doux des CÃ ©vennes is an original and specific onion, in terms of both its cultivation method and its physical and gustatory qualities. In this particular environment man has known how to manage the land in order to take advantage of it, select a well-adapted variety and develop cultivation techniques that highlight a special product. The natural constraints of the geographical area  the scarcity of level surfaces and the damage caused by erosion  have obliged farmers to organise the available space so that it can be used efficiently. The terracing of land, which is gravity-irrigated by the BÃ ©al, a canal bringing water from upstream rivers, rapidly became widespread starting in the 18th century and made it possible to increase the meagre farmable land areas. This helped feed a sizeable population and also protected the soil against erosion. Fruits and vegetables were cultivated on the terraces that had the most favourable orientation and were half-way down the slope, irrigable and close to the hamlets. Soils formed from the decomposition of granites and schists are acid, sandy, filtering and poor in clay. Often they are fertilised with manure from neighbouring sheep and goat farms. Sweet onions started being cultivated in the area, first as a food crop before becoming a genuine form of agricultural production. The parcels where the onion had traditionally been grown, sometimes for more than 50 years, were called CÃ ©biÃ ¨res. The traditional variety, improved and maintained by producers for many generations on the basis of appearance, sweetness and keeping properties, is well adapted to the local climate: it is a long-day plant, which is sowed in January in the most favourably oriented parcels so that it can benefit from the spring warmth. It is then transplanted manually and irrigated regularly; the bulbs are harvested at the end of summer, before the equinox rains of September. In this way they can dry in the field and be preserved in good, healthy conditions. The cultural practices and the natural environment affect the characteristics of the onion throughout its growth cycle. Vigorous seedlings are obtained rapidly by sowing on the best parcels. With precise manual transplanting it is possible to optimise plant densities in order to be able to harvest bulbs having a sufficient size and a harmonious appearance, without any flat sides. The soils poor clay content contributes to the sweetness of the onion but its sandy texture keeps the water reserves low. Therefore irrigation is necessary during the summer, and water is provided regularly in small amounts. This prevents waste and, above all, limits the hydric stress of the plant and the appearance of bitter and sharp tastes but keeps the scales juicy. Finally, parcels oriented towards the northeast to southwest are selected while moist valley bottoms are avoided so that the onions can be cultivated only on parcels with favourable microclimates. This results in earlier ripeness, with a smaller risk of plant-health problems. Consequently inputs can be reduced and the product keeps better. The combination of natural factors in the geographical area, used effectively by farmers who have known how to employ the potential of the environment to the best advantage, have enabled all the original characteristics of Oignon doux des CÃ ©vennes to be brought out. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) https://www.inao.gouv.fr/fichier/CDCOignonDouxDesCevennes.pdf (1) Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs.